Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,066,152 (hereinafter “Strauss”). 
As to claim 13, Strauss discloses a device for obtaining brush biopsy of the inferior turbinate [interpreted by Examiner to require being capable of obtaining brush biopsy of the inferior turbinate]. See column 3, lines 15-25 and column 14, lines 24-32 disclosing the device. See also column 5, line 65 to column 6, line 9, disclosing that the device is inserted into a blood vessel, which means that the device is capable of being inserted for obtaining a brush biopsy of the inferior turbinate [in the nose]. 
More specifically, Strauss discloses a handle [see column 3, lines 15-25 disclosing a drive motor unit grasped by a physician] with at least one embedded motor operably attached to a shaft to which a brushing element is attached [see col. 14, lines 24-32, wherein it is understood that the motor is operably attached to a shaft to which the brush sub-assembly is attached]. See also figure 1.
As to claim 14, Strauss discloses that the shaft is rotated by a motor to permit the brush element to brush against mucosal surface of the inferior turbinate while being rotated. See column 5, lines 21-31, and column 6, lines 31-42. 
As to claim 15, the shaft is moved axially by a motor. See column 5, lines 21-31 and column 6, lines 31-42.
	As to claim 16, the mechanism for operably attaching the shaft to the motor further comprises a quick release mechanism. See column 14, lines 24-32 disclosing the brush sub-assembly being removed from the drive motor unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,288,621 (resulting from application no. 14/644,806, with same inventor; the present application is a result of a restriction requirement in the application resulting in US 10,288,621).
US 8,993,347 (resulting from application no. 12/971,627, with same inventor.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641